Name: 2001/647/EC: Council Decision of 18 June 2001 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cyprus adding a Protocol on mutual administrative assistance in customs matters to the Association Agreement between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  executive power and public service;  tariff policy
 Date Published: 2001-08-25

 Avis juridique important|32001D06472001/647/EC: Council Decision of 18 June 2001 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cyprus adding a Protocol on mutual administrative assistance in customs matters to the Association Agreement between the European Economic Community and the Republic of Cyprus Official Journal L 229 , 25/08/2001 P. 0005 - 0005Council Decisionof 18 June 2001concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cyprus adding a Protocol on mutual administrative assistance in customs matters to the Association Agreement between the European Economic Community and the Republic of Cyprus(2001/647/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) To allow mutual administrative assistance in customs matters between the two parties as provided for in the Association Agreement between the European Economic Community and the Republic of Cyprus(1), a Protocol should be added to that Agreement.(2) Negotiations to that effect have taken place with the Republic of Cyprus and have led to an Agreement in the form of an Exchange of Letters, which it is in the Community's interest to approve,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Cyprus adding a Protocol on mutual administrative assistance in customs matters to the Association Agreement between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Article 3The President of the Council shall, on behalf of the Community, give the notification provided for by the Agreement in the form of an Exchange of Letters.Done at Luxembourg, 18 June 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 133, 21.5.1973, p. 1.